DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-2, 6-8, 10-14 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. USPG Pub No.: US 2008/0205911.
Regarding Claim 1, Ishikawa teaches a cartridge (figure 1, 17) comprising; 
a developing roller (31) rotatable about a first axis (see figure 2, the axis through developing roller 31) extending in a first direction; 
a housing (figure 1, 28 and/or 34, which are the developing cartridge and the hopper respectively) configured to accommodate developing material therein (discussed in [0062]), the housing having a first outer surface (the first surface could be viewed as the surface directly adjacent to the hopper seen in figure 3, which the gear mechanisms protrude from) and a second outer surface (the surface that element 70 of figure 2 points to, in which elements 62
 and 74 protrude from) separated from the first outer surface in the first direction (figure 3 shows the gears at the first outer surface, while figure 2 shows the second outer surface); 
a coupling (figure 4A shows gear coupling 67, comprised of 67A and 67B) rotatable about a second axis extending in the first direction (the datum line extending from 71 seen in figure 4A), the coupling being positioned at the first outer surface (seen in figure 3 in which the coupling 67 is shown at the first outer surface); 

a first gear (64 and see [0070]) rotatable about the third axis with the supply roller (seen in figures 1 and 3), the first gear being mounted to the supply roller shaft (seen in figure 3), the first gear being positioned at the second outer surface (seen in figure 3).
Regarding Claim 2, Ishikawa teaches the cartridge according to claim 1, wherein the supply roller is rotatable about the third axis in association with rotation of the coupling (seen in figures 1 and 3).
Regarding Claim 5, Ishikawa teaches the cartridge according to claim 1, further comprising: a second gear rotatable (figure 3, 62) about a fourth axis extending in the first direction in association with rotation of the first gear, the second gear being positioned at the second outer surface (seen in figure 3).
Regarding Claim 6, Ishikawa teaches the cartridge according to claim 5, wherein the second gear meshes the first gear (seen in figure 3).
Regarding Claim 7, Ishikawa teaches the cartridge according to claim 6, wherein the supply roller is rotatable about the third axis in association with rotation of the coupling (seen in figure 3).
Regarding Claim 8, Ishikawa teaches the cartridge according to claim 5, wherein the supply roller is rotatable about the third axis in association with rotation of the coupling (seen in figure 3).
Regarding Claim 10, Ishikawa teaches the cartridge according to claim 5, wherein the second gear includes a plurality of gear teeth on a portion of a circumference of the second gear (seen in figure 4).
Regarding Claim 11, Ishikawa teaches the cartridge according to claim 1, further comprising: an agitator (figure 1, 34a) rotatable about an agitator axis extending in the first direction (seen in figure 1), the agitator including an agitator shaft (seen in figure 1 in the middle of the agitator); and an agitator 
Regarding Claim 12, Ishikawa teaches the cartridge according to claim 11, wherein the agitator gear is positioned at the first outer surface (seen in figure 3).
Regarding Claim 13, Ishikawa teaches the cartridge according to claim 1, further comprising: a developing gear (63) rotatable about the first axis (seen in figure 3), the developing roller gear being mounted to a developing roller shaft of the developing roller (seen in figure 3).
Regarding Claim 14, Ishikawa teaches the cartridge according to claim 13, wherein the developing roller gear is positioned at the first outer surface (seen in figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15-17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa et al. USPG Pub No.: US 2008/0205911 in view of Mushika et al. USPG Pub No.: US 2011/0206407.
Regarding Claim 15, Ishikawa teaches the cartridge according to claim 1, but is silent in teaching further comprising: an electrode electrically connected to the developing roller.  However Mushika teaches an electrode (figure 6, 160, and [0066]) electrically connected to the developing roller.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Ishikawa with an electrode such as the one taught by Mushika in order to have a modular design that protects the electrode when handling during insertion
Regarding Claim 16, Mushika, as applied above, teaches the cartridge according to claim 15, wherein the developing roller includes a developing roller shaft, and wherein the developing roller shaft is inserted through the electrode (seen in figure 6).
Regarding Claim 17, Mushika, as applied above, teaches the cartridge according to claim 15, wherein the electrode is electrically connected to the supply roller (seen in figure 1).
Regarding Claim 19, Mushika, as applied above, teaches the cartridge according to claim 15, wherein the electrode being positioned at the second outer surface (see figure 6 in which, if such a modification were made, it’s clear that the electrode would be on the furthest outermost surface).
Regarding Claim 20, Mushika, as applied above, teaches the cartridge according to claim 15, wherein the electrode is made of conductive material [0066].
Allowable Subject Matter
Claims 3-4, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852